Title: To Benjamin Franklin from Du Calvet, 4 January 1785
From: Calvet, Pierre du
To: Franklin, Benjamin


				
					a londres le 4e. Janvier 1785. a no. 9, Cannon-Street,near general post office.
					Monsieur L’ambassadeur,
				
				J’ai reçue le 28 de decembre par penny post la lettre que Votre Excellence m’a fait l’honneur de m’ecrire le 14 d’octobre dernier. Si cette lettre est partie de passy par la voie directe de la poste, il n’est pas difficile de deviner la cause, qui la prolongeé Si ong tems Sur la route, avant de parvenir jusqu’a moi; les Soupçons et la malice du despotisme ne Sont pas confinés á québec; ils regnent á londres, avec moins d’audace peut être, mais avec non moins de réalité, qu’oi qu’en exercice dans les ténébres et Sous le masque; ils m’ont porté et ils ne cessent encor d’essayer tous les jours á me porter de rudes coups: mon cœur y est Sensible Sans doute; la Nature et l’honneur lui en font une loi; Mais, Monsieur, l’ambassadeur, la Sensation la plus forte de l’adversité, ne monte jamais ches moi, jusqu’á la tête, même pour en affecter l’a memoire.
				Je S’avois et je ne l’ai jamais oublié, que votre excellence ne m’avoit promis, que d’envoyer au congrés les doubles de mes papiers, et d’en appuyer la liquidation de Sa recommandation. La moindre connoissance du monde m’avoit appris, qu’un ambassadeur n’est pas Solidairement responsable, des dettes contractées par Ses maêtres, hors de Son district, et qu’il ne peut ni ne

doit même y Satisfaire Sans ordre. Mais le general haldimand ne consultant que Sa haine pour l’amérique, S’etoit hautement refusé á me delivrer un passe-port, pour faire le voyage d’europe, á travers les êtats unis, les préparatifs de mon attaque judicielle contre ce tiran, ne me permettoient pas de me dérober Si long-tems de londres, pour aller Solliciter en personne, mon payement auprés du congrés; dans des conjonctures Si critiques, je pris le parti de m’addresser á vôtre Excellence, non pas comme á un débiteur personnel, a qui je demandâsse mon dû, mais comme á un protecteur généreux et humain, dont je visois á me conciler la protection, la bienfaisance et la justice, pour-faciliter et accélérer e payement de la dette de Ses maîtres; cette addresse, fondeé Sur la haute ideé que Mr. le Docteur franklin á donneé au monde de Ses vertus civiles et Sociales assurément n’a pû être que dans les regles. Je n’ai jamais porté mes Espérances du côté de vôtre Excellence, au dela de cette récommandation, de cette protection, de cette Sollicitation en ma faveur auprés du congrés. Ma lettre du 24. de Septembre á la quelle vôtre Excellence me répond, l’atteste dans les termes les plus positifs. La longue lettre qui l’a Suivie n’intime rien de plus Sur ce point; elle n’est rélative, qu’á l’information de Mr. lambert, qui, Sur les déclarations de vôtre Excellence, (dit il,) me Sommoit de retirer mes papiers originaux de Ses mains. Vôtre Excellence en Se chargeant de devenir mon protecteur auprés du congres, avoit eû la bonté de m’assurer en Surplus, qu’elle m’informeroit du Succés; Je n’avois pas reçue cette information de Sa part; c’est á ce Sujet que je me rétranchai contre la demande de Mr. lambert, Sur la probité de Mr. le Docteur franklin, incapable d’en appeller de Ses promesses.— Qu’oi qu’il en Soit de cet exposé, qui n’est que l’explication pure et Simple des faits, je ne balance pas d’ajouter, que Si je n’esperois pas, que vôtre Excellence me payât, je ne m’avisai jamais de former le moindre doute, que l’ordre de me payer á paris, ne Suivit de prés Ses réprésentations en m’a faveur. C’est Sur cette persuasion, bien fondeé assurément, (puisque vôtre Excellence ne me parla en aucune façon á lors de faire par moi même, aucune

application au congrés) que j’ai resté tout le tems dans l’inaction; inaction, aujourdhui bien fatale pour moi.
				Au reste, Monsieur L’Ambassadeur, je me flatte que vôtre Excellence dans Son approbation de la nomination des commissaires, proposés par le congrés pour l’examen des dettes canadiennes, n’a point eû en vûe de mettre la mienne dans la masse de celles, que la friponerie a essayé en canada ou ailleurs, d’extorquer Subtilement de vos maîtres. Elle á eû en main les tîtres Sur lesquels m’a créance est fondeé, tîtres dont elle fit elle même la vérification; et c’est Sur cette vérification, qu’elle Se détermina á devenir elle même mon protecteur et mon Solliciteur auprés du congrés. Aprés une telle résolution, il ne peut plus rester de nuage et de doute Sur la réalité et la justice de la dette. Les lumieres et la justice de Mr. le Docteur franklin en Sont garans.
				Malgré tout ce mal-entendu, vôtre Excellence conclut ôbligeamment Sa lettre, par une nouvelle promesse de réitérer Ses récommandations en m’a faveur auprés du congrés, pour mon juste et prompt payement. Si elle pense, qu’en cas de réussite, ce payement ne dût pas être effectué á paris, contre ma premiere persuation, Si bien autorisée, je la Suppliérois de mettre le comble á Ses bontés, en m’en donnant avis. Il est bien tard, j’ai perdu plus d’une anneé d’une bien infructueuse et bien cruelle attente. Le général haldimand est attendu à chaque instant á londres, n’importe, il faudra bien Se Soumettre alors á la mauvaise étoile, qui ne cesse de me poursuivre, retirer mes papiers des mains de Mr. lambert, et envoyer une procuration en amérique, pour les faire valoir, quand on pourra, car depuis

le départ de mon beau frere de philadelphie, je ne Sai aujourdhui personne, á qui m’addresser. Ce que je puis ajouter en finissant cette, peut-être, trop longue lettre, c’est que J’ai Souffert pour le compte de l’amérique; je ne crois pas que l’amérique veuille entrer Sur les rangs, et Se mettre Sur la liste de mes oppresseurs, en me privant longtems des moyens de la venger, en me vengeant de mon tiran. Les vertus citoyennes dont elle marqu’a Son horreur pour la tirannie, justifient mon opinion.
				A tout événément, je Suis m’ortifié des peines que j’ai données á vôtre Excellence, et je l’assure en homme d’education et d’honneur et du plus profond de mon cœur de toute ma réconnoissance pour Ses bienfaits passés et a vénir.
				J’ai l’honneur d’être avec le plus profond respect. Monsieur L’ambassadeur, De vôtre Excellence Le trés hûmble et trés ôbeiss[ant] Sr.
				
					
						Pierre du Calvet
					
				
			 
				Notation: Pierre du Calvet 4 Janvier 1785
			